Case 1:18-cv-01391-RGA Document 334 Filed 07/02/20 Page 1 of 16 PageID #: 16926




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 INGEVITY CORPORATION and                             )
 INGEVITY SOUTH CAROLINA, LLC,                        )
                                                      )
                        Plaintiffs,                   )
                                                      )
        v.                                            )   C.A. No. 18-1391 (RGA)
                                                      )
 BASF CORPORATION,                                    )
                                                      )
                        Defendant.                    )

                         NOTICE OF SUPPLEMENTAL AUTHORITY

                Pursuant to D. Del. LR 7.1.2(b), BASF Corporation respectfully submits this

 Notice of Supplemental Authority to inform the Court of the attached nonprecedential decision

 of the Federal Circuit in Pacific Coast Building Prods., Inc. v. Certainteed Gypsum, Inc., No.

 2019-1524 (June 30, 2020), which supports BASF’s pending motion for summary judgment of

 indefiniteness (D.I. 289).

                Like here, the claim at issue in Pacific Coast included a coined term not known in

 the industry. Id at 4. Citing Teva Pharms. USA, Inc. v. Sandoz, Inc., the Federal Circuit found

 the claim was indefinite:

                We agree with the district court that the ‘568 patent fails to provide
                guidance to a skilled artisan for how to measure the newly coined
                characteristic “scored flexural strength” with reasonable certainty.
                While the claims require a specific value for “scored flexural
                strength,” i.e., “about 22 pounds per ½ inch thickness,” the claims
                and specification fail to explain … how to consistently and
                reproducibly measure this new characteristic.”

 Id. at 9 (emphasis added). While the specification referenced a standard for measuring “flexural

 strength,” the standard (1) did not address “scored flexural strength,” and (2) described four

 different measurements for “flexural strength” which produced different results. Id. at 9-11

 (emphasis in original). Accordingly, the patent did not inform a skilled artisan “how to arrive at
Case 1:18-cv-01391-RGA Document 334 Filed 07/02/20 Page 2 of 16 PageID #: 16927




 a single scored flexural strength measurement” (id. at 10 (emphasis in original)), and thus “a

 skilled artisan would have no reasonable certainty in trying to figure out how to calculate a single

 value” (id. at 12).

                                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                      /s/ Rodger D. Smith II
 OF COUNSEL:
                                                      Rodger D. Smith II (#3778)
 Thomas J. Friel, Jr.                                 Anthony D. Raucci (#5948)
 KING & SPALDING LLP                                  1201 North Market Street
 601 South California Avenue, Suite 100               P.O. Box 1347
 Palo Alto, CA 94304                                  Wilmington, DE 19899
 (650) 422-6700                                       (302) 658-9200
                                                      rsmith@mnat.com
 James P. Brogan                                      araucci@mnat.com
 Brian Eutermoser
 Kevin Lake                                           Attorneys for Defendant BASF Corporation
 Angela Tarasi
 Mikaela Stone
 KING & SPALDING LLP
 1515 Wynkoop Street Suite 800
 Denver, CO 80202

 Bobby R. Burchfield
 Norman Armstrong, Jr.
 Christopher C. Yook
 KING & SPALDING LLP
 1700 Pennsylvania Avenue NW, Suite 200
 Washington, DC 20006

 Joseph D. Eng., Jr.
 KING & SPALDING LLP
 1185 Avenue of the Americas, 35th Floor
 New York, NY 10036-2601
 (212) 556-2205

 July 2, 2020




                                                  2
            Case: 19-1524Document
Case 1:18-cv-01391-RGA      Document:
                                  334 51
                                       FiledPage: 1 Filed:
                                            07/02/20 Page 06/30/2020
                                                           3 of 16 PageID #: 16928




                    NOTE: This disposition is nonprecedential.


               United States Court of Appeals
                   for the Federal Circuit
                              ______________________

                PACIFIC COAST BUILDING PRODUCTS, INC.,
                            Plaintiff-Appellant

                                         v.

               CERTAINTEED GYPSUM, INC., SAINT GOBAIN
                PERFORMANCE PLASTICS CORPORATION,
                         Defendants-Appellees
                        ______________________

                                    2019-1524
                              ______________________

                Appeal from the United States District Court for the
             Northern District of California in No. 5:18-cv-00346-LHK,
             Judge Lucy H. Koh.
                              ______________________

                              Decided: June 30, 2020
                              ______________________

                W. SCOTT HASTINGS, Locke Lord LLP, Dallas, TX, ar-
             gued for plaintiff-appellant. Also represented by JASON E.
             MUELLER, GALYN GAFFORD, Sheppard Mullin Richter &
             Hampton LLC, Dallas, TX; MATTHEW GUY HALGREN, San
             Diego, CA.

                 MATTHEW J. MOORE, Latham & Watkins LLP, Wash-
             ington, DC, argued for defendants-appellees. Also repre-
             sented by GABRIEL BELL, DIANE GHRIST, ADAM MICHAEL
            Case: 19-1524Document
Case 1:18-cv-01391-RGA      Document:
                                  334 51
                                       FiledPage: 2 Filed:
                                            07/02/20 Page 06/30/2020
                                                           4 of 16 PageID #: 16929




             2       PACIFIC COAST BUILDING    v. CERTAINTEED GYPSUM, INC.



             GREENFIELD, REBECCA RABENSTEIN; RICHARD GREGORY
             FRENKEL, Menlo Park, CA.
                            ______________________

                 Before REYNA, CHEN, and HUGHES, Circuit Judges.
             CHEN, Circuit Judge.
                 Pacific Coast Building Products, Inc. (Pacific Coast)
             sued CertainTeed Gypsum, Inc. and Saint-Gobain Perfor-
             mance Plastics Corp. (collectively, CertainTeed) for patent
             infringement of claim 21 of U.S. Patent No. 9,388,568 (the
             ’568 patent) in the United States District Court for the
             Northern District of California. Claim 21 is directed to a
             drywall structure having a “scored flexural strength” of
             “about 22 pounds per 1/2 inch thickness of the structure.”
             Pacific Coast appeals from the district court’s claim con-
             struction order, which found the claim term “scored flex-
             ural strength” indefinite.
                 We agree with the district court that there are multiple
             ways to measure “scored flexural strength” and that the
             specification’s lack of guidance for choosing which meas-
             urement to use renders claim 21 indefinite. Accordingly,
             we affirm the district court’s invalidity finding.
                                    BACKGROUND
                                          I.
                 Typical drywall consists of three layers: a paper layer,
             a core material, and another layer of paper. When manu-
             facturing drywall, manufacturers produce the drywall in
             standard sizes, but contractors often need the drywall in
             smaller sizes. As a result, contractors frequently break the
             drywall into the desired size. But breaking drywall by
             hand typically does not break the drywall in a straight line.
             To solve this problem, contractors routinely cut the paper
             layer on one side of the board so that the drywall can break
             along that line—a method known as scoring.
            Case: 19-1524Document
Case 1:18-cv-01391-RGA      Document:
                                  334 51
                                       FiledPage: 3 Filed:
                                            07/02/20 Page 06/30/2020
                                                           5 of 16 PageID #: 16930




             PACIFIC COAST BUILDING   v. CERTAINTEED GYPSUM, INC.      3



                 Typical drywall, however, is not suitable for all appli-
             cations, such as soundproofing, for example. For sound-
             proofing, two layers of core material are used and an
             additional paper layer is included between the two core lay-
             ers. The additional paper layer significantly increases the
             flexural strength of the drywall and renders the typical
             scoring method ineffective. Thus, contractors were forced
             to use other methods, such as cutting the boards with
             power tools, driving up time and cost.
                 The ’568 patent aimed to fix this problem by removing
             the middle paper layer and, instead, gluing the two core
             layers together. This allowed contractors to use the scoring
             method to break the boards into the desired size.
                Pacific Coast asserted claim 21 of the ’568 patent
             against CertainTeed. Claim 21 reads:
                 21. A laminated, sound-attenuating structure
                 which comprises:
                    a first gypsum board having two surfaces,
                    the first of said two surfaces comprising an
                    outer, paper-clad surface and the second of
                    said two surfaces comprising an inner sur-
                    face, wherein the entire inner surface of the
                    first gypsum board is unclad;
                    a layer of viscoelastic glue on the second of
                    said two surfaces; and
                    a second gypsum board over said viscoelas-
                    tic glue, said second gypsum board having
                    two surfaces, the first of said two surfaces
                    of said second gypsum board comprising an
                    outer, paper-clad surface and the second of
                    said two surfaces of said second gypsum
                    board comprising an inner surface, wherein
                    the entire inner surface of the second gyp-
                    sum board is unclad;
            Case: 19-1524Document
Case 1:18-cv-01391-RGA      Document:
                                  334 51
                                       FiledPage: 4 Filed:
                                            07/02/20 Page 06/30/2020
                                                           6 of 16 PageID #: 16931




             4       PACIFIC COAST BUILDING   v. CERTAINTEED GYPSUM, INC.



                     a scored flexural strength of the laminated
                     structure is about 22 pounds per 1/2 inch
                     thickness of the structure;
                     the scored flexural strength being the flex-
                     ural strength of the laminated structure af-
                     ter the outer, paper-clad surface of one of
                     the first and second gypsum boards has
                     been scored.
             ’568 patent at claim 21.
                  The claim includes the term “scored flexural strength”
             with a specified value of “about 22 pounds per 1/2 inch
             thickness.” But “scored flexural strength” is a term coined
             by the patent and is not an industry term. Claim 21 fur-
             ther recites that “scored flexural strength” is “the flexural
             strength of the laminated structure after the outer, paper-
             clad surface of one of the first and second gypsum boards
             has been scored.” Id. The specification instructs that “[t]he
             measurement technique used to establish the flexural
             strength of gypsum wallboard or similar construction pan-
             els is ASTM C 473-06a ‘Standard Test Methods for the
             Physical Testing of Gypsum Panel Products’ (publication
             date Nov. 1, 2006).” Id. at col. 2 ll. 50–54. ASTM 473-06a
             sets forth the test for flexural strength as measuring the
             flexural strength in four different orientations. ASTM 473-
             06a at § 11.6 [J.A. 700–01]. Specifically, the ASTM states
             that to report the results, the report should “calculate and
             report the average breaking load in pounds-force or newtons
             for each test condition, rounded to the nearest 1 lbf (N). The
             test conditions are: (1) parallel, face up; (2) parallel, face
             down; (3) perpendicular, face up; and, (4) perpendicular,
             face down.” ASTM 473-06a at § 11.7 (emphasis added)
             [J.A. 701]. The ASTM standard thus contemplates four
             different flexural strength measurements, each calculated
             under a different test condition corresponding to a different
             board orientation. And “for each test condition,” the stand-
             ard calls for calculating an “average breaking load.” Id.
            Case: 19-1524Document
Case 1:18-cv-01391-RGA      Document:
                                  334 51
                                       FiledPage: 5 Filed:
                                            07/02/20 Page 06/30/2020
                                                           7 of 16 PageID #: 16932




             PACIFIC COAST BUILDING   v. CERTAINTEED GYPSUM, INC.        5



             [J.A. 701]. In other words, the standard does not report a
             single flexural strength value; it instead reports and calcu-
             lates four, with each of the four values representing an av-
             erage of multiple measurements for a given test condition.
             Moreover, it does not suggest further averaging those four
             strength values.
                  The specification describes Figure 3 as showing “flex-
             ural strength results for one sample embodiment of a lam-
             inar material constructed in accordance with the present
             invention,” and then later indicates the reported results
             are actually for scored flexural strength by saying that
             “[t]he present invention (represented by H1 to H4) has a
             scored flexural strength of 22 pounds force as shown in
             FIGS. 3 and 4.” ’568 patent at col. 3 ll. 47–49, col. 6 l. 66–
             col. 7 l. 4. Figure 3 is reproduced below.




             Id. at Fig. 3.
            Case: 19-1524Document
Case 1:18-cv-01391-RGA      Document:
                                  334 51
                                       FiledPage: 6 Filed:
                                            07/02/20 Page 06/30/2020
                                                           8 of 16 PageID #: 16933




             6       PACIFIC COAST BUILDING     v. CERTAINTEED GYPSUM, INC.



                                          II.
                 At claim construction, CertainTeed challenged that
             claim 21 was indefinite because the specification was un-
             clear as to how to derive a single value for the scored flex-
             ural strength, as required by the claim. CertainTeed also
             asserted that the specification failed to identify the depth
             of the scoring mark required for testing a drywall board’s
             scored flexural strength. Furthermore, the method for con-
             verting the scored flexural strength measurement from the
             claimed 1/2-inch thickness to different board thicknesses
             was unclear.
                  In response, Pacific Coast contended that a skilled ar-
             tisan knew what scoring was and the scoring depth insig-
             nificantly impacted a drywall board’s scored flexural
             strength measurement. Pacific Coast also contended that
             a skilled artisan would choose the particular ASTM test
             condition where the pressure applied to the board was par-
             allel to the scoring and with the scoring facing outward.
             Pacific Coast alternatively argued that a skilled artisan
             would average measurements from all four ASTM testing
             conditions together because Figure 3 depicted four “meas-
             ured samples” and an average value. Pacific Coast inter-
             preted these “samples” as representing a measurement in
             each of the orientations identified by the ASTM standard.
             Finally, Pacific Coast contended that a skilled artisan
             would use linear extrapolation to convert the scored flex-
             ural strengths between different thicknesses of drywall
             such as between the 1/2-inch thickness recited in the pa-
             tent to the 5/8-inch thickness of CertainTeed’s allegedly in-
             fringing product.
                  The district court determined that the plain language
             of the claim and specification did not specifically explain
             how to measure a drywall’s scored flexural strength. Pa-
             cific Coast Building Prods., Inc. v. CertainTeed Gypsum,
             Inc., No. 5:18-CV-00346-LHK, 2018 WL 6268880, at *8
             (N.D. Cal. Nov. 29, 2018) [J.A. 20–21]. Even assuming
            Case: 19-1524Document
Case 1:18-cv-01391-RGA      Document:
                                  334 51
                                       FiledPage: 7 Filed:
                                            07/02/20 Page 06/30/2020
                                                           9 of 16 PageID #: 16934




             PACIFIC COAST BUILDING   v. CERTAINTEED GYPSUM, INC.        7



             that “scored flexural strength” can be found through appli-
             cation of the ASTM standard to a drywall board that has
             been scored, the district court observed that the ASTM
             standard disclosed multiple tests, not a single test, to
             measure the scored flexural strength. Id. [J.A. 21]. Turn-
             ing to the prosecution history, the district court inter-
             preted the applicant’s statement that “the prior art is silent
             with respect to a ‘scored flexural strength’” as further sup-
             porting that a skilled artisan would not know how to meas-
             ure the newly coined scored flexural strength. Id. at *8–9
             [J.A. 22]. In addition, the district court turned to the ex-
             trinsic evidence and determined that CertainTeed’s expert,
             Dr. Paul Miller, provided three bases for indefiniteness,
             which Pacific Coast’s expert did not rebut. The district
             court found that it was unclear (1) how deep the scoring cut
             must be for the testing, (2) which of the ASTM measure-
             ments corresponded to the claimed scored flexural
             strength, and (3) which calculation methodology would be
             used to convert the scored flexural strength between differ-
             ent thicknesses of drywall. Id. at *7–8 [J.A. 19–20]. The
             district court found that Dr. Miller’s testing demonstrated
             that this lack of clarity created “major sources of impreci-
             sion” in the claim. Id. at *12–13.
                 Pacific Coast appeals the district court’s finding of in-
             definiteness. We have jurisdiction pursuant to 28 U.S.C.
             § 1295(a)(1).
                                      DISCUSSION
                 We review a finding of indefiniteness de novo. BASF
             Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed.
             Cir. 2017). However, a district court’s finding of indefinite-
             ness may be subject to underlying factual findings regard-
             ing the extrinsic evidence, and we review those findings of
             fact for clear error. Teva Pharms. USA, Inc. v. Sandoz,
             Inc., 789 F.3d 1335, 1340 (Fed. Cir. 2015).
                A patent’s specification must “conclude with one or
             more claims particularly pointing out and distinctly
             Case: 19-1524Document
Case 1:18-cv-01391-RGA        Document:
                                   334 51
                                        Filed Page: 8 Page
                                              07/02/20 Filed: 10
                                                              06/30/2020
                                                                 of 16 PageID #: 16935




              8        PACIFIC COAST BUILDING   v. CERTAINTEED GYPSUM, INC.



              claiming the subject matter which the inventor . . . regards
              as the invention.” 35 U.S.C. § 112(b). The Supreme Court
              in Nautilus, Inc. v. Biosig Instruments, Inc. held that a pa-
              tent claim is indefinite if, when “read in light of the speci-
              fication delineating the patent, and the prosecution
              history, [the claim] fail[s] to inform, with reasonable cer-
              tainty, those skilled in the art about the scope of the inven-
              tion.” 572 U.S. 898, 901 (2014). “Reasonable certainty”
              does not require “absolute or mathematical precision.” Bi-
              osig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1381
              (Fed. Cir. 2015) (internal quotation marks omitted). Cer-
              tainTeed had the burden of proving indefiniteness by clear
              and convincing evidence. Id. at 1377.
                  We have previously found claims indefinite where the
              claim requires a specific measurement or calculation, more
              than one measurement method may be used and no guid-
              ance has been provided. See Teva, 789 F.3d at 1345; Hon-
              eywell Int’l, Inc. v. ITC, 341 F.3d 1332, 1339–40 (Fed. Cir.
              2003). Teva is representative in this instance. In Teva, we
              determined that where the claim included a specific meas-
              urement of a “molecular weight” of a claimed copolymer
              and the specification did not indicate which of three meas-
              urement methods used in the industry was used (Mp, Mw,
              or Mn), the claim was indefinite. Teva, 789 F.3d at 1345.
              Because it was unclear which measurement to use for the
              claimed molecular weight and those different measure-
              ments would yield different results, the claim “failed to in-
              form with reasonable certainty those skilled in the art
              about the scope of the invention.” Id.
                  On the other hand, we have also refused to require that
              a patent disclose details as to every possible variable that
              may affect the calculation of a measured value or range of
              values recited in a patent claim. See Koninklijke Philips
              N.V. v. Zoll Med. Corp., 656 F. App’x 504 (Fed. Cir. 2016).
              In Zoll, for example, we did not find error in a jury’s verdict
              that a claim was definite even though the specification did
              not provide details about some parameters for the testing
             Case: 19-1524Document
Case 1:18-cv-01391-RGA        Document:
                                   334 51
                                        Filed Page: 9 Page
                                              07/02/20 Filed: 11
                                                              06/30/2020
                                                                 of 16 PageID #: 16936




              PACIFIC COAST BUILDING   v. CERTAINTEED GYPSUM, INC.          9



              conditions and equipment, which allegedly introduced
              some imprecision into the measurement of an attribute re-
              cited in the claims. Id. at 526. We found that the jury could
              have reasonably “viewed the evidence on” those parame-
              ters as creating only a relatively minor, inconsequential
              source of imprecision in the claims. Id. Further, there was
              expert testimony to support the view that a skilled artisan
              would have understood how to handle those parameters
              when reading the claim. Id.
                   We agree with the district court that the ’568 patent
              fails to provide guidance to a skilled artisan for how to
              measure the newly coined characteristic “scored flexural
              strength” with reasonable certainty. While the claims re-
              cite a particular value for “scored flexural strength,” i.e.,
              “about 22 pounds per 1/2 inch thickness,” the claims and
              specification fail to explain what the value represents or
              how to consistently and reproducibly measure this new
              characteristic.
                  The specification’s reference to ASTM 473-06a does not
              adequately fill the void. First of all, this standard is for
              measuring multiple flexural strength values with a given
              board positioned at different orientations; it is not directed
              to “scored flexural strength.” Moreover, even assuming
              that the patent discloses using the ASTM standard for
              measuring scored flexural strength of a scored board, the
              ASTM provides four different test conditions of measuring
              flexural strength of a board. The ASTM describes the
              standard as four separate measurements and specifically
              instructs a tester to “calculate and report the average
              breaking load in pounds-force or newtons for each test con-
              dition, rounded to the nearest 1 lbf (N). The test conditions
              are: (1) parallel, face up; (2) parallel, face down; (3) perpen-
              dicular, face up; and, (4) perpendicular, face down.” ASTM
              473-06a at § 11.7 [J.A. 701]. Contrary to Pacific Coast’s
              contention, the ASTM does not suggest that flexural
              strength can be represented by any one of the measure-
              ments alone or that all four can be averaged together. The
            Case: 19-1524Document
Case 1:18-cv-01391-RGA      Document:
                                  334 51
                                       FiledPage: 10 Page
                                            07/02/20  Filed:12
                                                             06/30/2020
                                                               of 16 PageID #: 16937




              10       PACIFIC COAST BUILDING   v. CERTAINTEED GYPSUM, INC.



              specification’s bare reference to the standard thus does not
              inform a skilled artisan how to arrive at a single scored
              flexural strength measurement.
                   Figure 3 of the patent does not counsel otherwise. Even
              assuming Figure 3 presents data for the scored flexural
              strength, 1 the table is not clear as to what the different
              samples (H1–H4) represent. The specification does not in-
              dicate whether these samples are measurements in differ-
              ent board orientations, if the measurements are all in the
              same configuration, or if each sample is an average of sev-
              eral measurements in different orientations. See ’568 pa-
              tent col. 6 ll. 35–38, col. 6 l. 66–col. 7 l. 2. Such ambiguity
              fails to provide reasonable certainty to a skilled artisan as
              to how to assess whether a given drywall board has a
              scored flexural strength of about 22 pounds per 1/2-inch
              thickness.
                  In addition to showing that a skilled artisan would not
              know by what means to measure the claimed “scored flex-
              ural strength,” the extrinsic evidence shows that this am-
              biguity in addition to others the district court found create
              significant problems for measuring scored flexural
              strength with any reasonable certainty. The extrinsic evi-
              dence in this case consists of detailed testing and analysis
              from CertainTeed’s expert, Dr. Miller, and a declaration
              from Pacific Coast’s expert, Mr. Matthew Risinger. But the
              record does not reflect that Mr. Risinger ever conducted
              any tests of his own, and his testimony, apart from two par-
              agraphs, is largely irrelevant to the question in this appeal.
                  Dr. Miller testified that the score depth affects the re-
              sult of the scored flexural tests, that the configuration of



                   1   The specification is inconsistent as to whether Fig-
              ure 3 reports the flexural strength or the scored flexural
              strength, thus compounding the lack of certainty. ’568 pa-
              tent col. 6 ll. 35–38, col. 6 l. 66–col. 7 l. 2.
            Case: 19-1524Document
Case 1:18-cv-01391-RGA      Document:
                                  334 51
                                       FiledPage: 11 Page
                                            07/02/20  Filed:13
                                                             06/30/2020
                                                               of 16 PageID #: 16938




              PACIFIC COAST BUILDING   v. CERTAINTEED GYPSUM, INC.      11



              the test and whether the results were averaged together
              significantly affected the value of the measurement, and
              that there are at least two methods of converting the meas-
              urement between board thicknesses that produce signifi-
              cantly differing results. In addition, Dr. Miller provided
              thorough test results supporting his conclusions. We agree
              with the district court that “Dr. Miller’s testing demon-
              strates that there are major sources of imprecision result-
              ing from the lack of clarity about the score depth and the
              applicable testing methodology.” Pacific Coast, 2018 WL
              6268880 at *12–13 (citing Zoll, 656 F. App’x 504 (Fed. Cir.
              2016)) [J.A. 28–29].
                  In comparison, Pacific Coast has not pointed to any ex-
              trinsic evidence that supports its claim that a skilled arti-
              san would either know which of the ASTM’s configurations
              to choose or to average the tests together. Nor does Pacific
              Coast identify any evidence, apart from Mr. Risinger’s con-
              clusory testimony, that the scoring depth does not matter.
                   Regarding the conversion between board thicknesses,
              Dr. Miller explained that a skilled artisan could have used
              either a linear extrapolation or the pound per square inch
              (psi) calculation. As the district court properly found, “Dr.
              Miller’s results show that the psi method and the linear
              extrapolation method lead to different scored flexural
              strength results such that a panel might infringe under one
              conversion technique but not the other.” Id. at 20. Pacific
              Coast does not present any evidence that at the time of the
              invention, a skilled artisan would have known to use linear
              extrapolation rather than the psi calculation. At best, Pa-
              cific Coast asserts that a later version of the ASTM pub-
              lished in 2017, several years after the patent’s filing date,
              memorializes the understanding of a skilled artisan. Noth-
              ing in the ASTM or any evidence identified by Pacific Coast
              supports this conclusion. Even if the standard does memo-
              rialize the industry understanding in 2017, nothing sug-
              gests this was the understanding when the ’568 patent was
              filed in 2007.
            Case: 19-1524Document
Case 1:18-cv-01391-RGA      Document:
                                  334 51
                                       FiledPage: 12 Page
                                            07/02/20  Filed:14
                                                             06/30/2020
                                                               of 16 PageID #: 16939




              12      PACIFIC COAST BUILDING   v. CERTAINTEED GYPSUM, INC.



                  The evidence taken together clearly indicates that the
              various choices that could be made for determining the
              scored flexural strength of a board are material, contrary
              to Pacific Coast’s arguments. Pacific Coast has provided
              insufficient evidence of its own to rebut this evidence, and
              instead attempts to take Dr. Miller’s testimony out of con-
              text and cast it in a light that supposedly creates claim
              clarity. Pacific Coast’s recharacterizations are unpersua-
              sive. Accordingly, we agree with the district court that the
              facts of this case are similar to Teva and distinguishable
              from Zoll, and that a skilled artisan would have had no rea-
              sonable certainty in trying to figure out how to calculate a
              single value for the scored flexural strength of a drywall
              board.
                                     CONCLUSION
                  We have considered Pacific Coast’s remaining argu-
              ments and find them unpersuasive. We see no clear error
              in the district court’s factual findings, and based on this
              evidence affirm the district court’s finding that claim 21 of
              the ’568 patent is invalid as indefinite because it does not
              inform a skilled artisan how to measure or calculate the
              scored flexural strength.
                                     AFFIRMED
Case 1:18-cv-01391-RGA Document 334 Filed 07/02/20 Page 15 of 16 PageID #: 16940




                                 CERTIFICATE OF SERVICE

                I hereby certify that on July 2, 2020, I caused the foregoing to be electronically

 filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

 registered participants.

                I further certify that I caused copies of the foregoing document to be served on

 July 2, 2020, upon the following in the manner indicated:

 John W. Shaw, Esquire                                                  VIA ELECTRONIC MAIL
 Karen E. Keller, Esquire
 Nathan R. Hoeschen, Esquire
 Jeffrey T. Castellano, Esquire
 SHAW KELLER LLP
 I.M. Pei Building
 1105 North Market Street, 12th Floor
 Wilmington, DE 19801
 Attorneys for Plaintiffs

 Jeffrey T. Thomas, Esquire                                             VIA ELECTRONIC MAIL
 Frank P. Coté, Esquire
 Eric T. Syu, Esquire
 Taylor W. King, Esquire
 Nathaniel R. Scharn, Esquire
 GIBSON DUNN & CRUTCHER LLP
 3161 Michelson Drive
 Irvine, CA 92612
 Attorneys for Plaintiffs

 Brian M. Buroker, Esquire                                              VIA ELECTRONIC MAIL
 Omar F. Amin, Esquire
 GIBSON DUNN & CRUTCHER LLP
 1050 Connecticut Avenue, N.W.
 Washington, DC 20036
 Attorneys for Plaintiffs
Case 1:18-cv-01391-RGA Document 334 Filed 07/02/20 Page 16 of 16 PageID #: 16941




 Stuart M. Rosenberg, Esquire                               VIA ELECTRONIC MAIL
 GIBSON DUNN & CRUTCHER LLP
 1881 Page Mill Road
 Palo Alto, CA 94304
 Attorneys for Plaintiffs

 Rustin K. Mangum, Esquire                                  VIA ELECTRONIC MAIL
 Spencer W. Ririe, Esquire
 MANGUM RIRIE LLP
 999 Corporate Drive, Suite 260
 Ladera Ranch, CA 92694
 Attorneys for Plaintiff

                                           /s/ Rodger D. Smith II

                                           Rodger D. Smith II (#3778)




                                       2
